Citation Nr: 1227081	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a right elbow and forearm disorder, to include as secondary to service-connected fracture of the right 5th finger status post open reduction and internal fixation, with loss of hand strength, bone fragment and numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel	

INTRODUCTION

The Veteran served on active duty from May 1990 to April 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's current left ear hearing loss is not related to military service.

2.  The evidence of record does not show a current diagnosis for a sinus disorder.

3.  The evidence of record does not show a right forearm and elbow disorder related to military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  A sinus disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right forearm and elbow disorder was not incurred in or aggravated by active military service, nor is it the result of or proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2007, July 2007 and July 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's February 2007, July 2007 and July 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to 

participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's February 2011 remand, an additional medical opinion was obtained in April 2011.  Additionally, pursuant to the Board's February 2011 remand, VA has provided the Veteran with a VA examination in April 2011 to determine the etiology of any sinus or right forearm/elbow disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the April 2011 VA examination adequate for VA purposes it was based upon a complete review of the Veteran's claims file, and the VA examiner provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to 

discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 

decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Left Ear Hearing Loss

The Veteran contends that his current left ear hearing loss is the result of exposure to acoustic trauma in service.  Specifically, he asserts that he worked near the flight line in service, and that he was exposed to constant acoustic trauma.  The Veteran's service personnel records reveal that his military occupational specialty was that of an aviation supply clerk.

The Veteran's service medical records are negative for any complaints of or treatment for left ear hearing loss.  His November 1989 entrance examination reported pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
5

May 1990, March 1993, and October 1993 audiology examinations each showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
15

Upon service separation, an October 1993 audiogram showed that the auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
5
10

The threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing CURRENT MEDICAL & TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  Therefore, the Veteran's left ear hearing was normal upon separation from service.  

In December 2004, the Veteran underwent a VA audiology examination.  The report notes his complaints of hearing loss.  The Veteran reported military noise exposure while working on the flight line and due to weapons fire.  He further indicated that he wore hearing protection while in California, but did not wear hearing protection while in Japan.  The Veteran reported recreational noise exposure from hunting and minimal occupational noise exposure.  He noted that, while hunting, he only wore hearing protection on the right ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
45

The pure tone threshold average was 16 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  A warble tone Stenger test at 4000 Hertz was negative.  Initially tympanometry revealed Jerger type C tympanograms bilaterally, but returned to normal after the Valsalva maneuver, suggesting patent Eustachian tubes, bilaterally.  Probe left acoustic reflexes suggested normal middle ear function in the left ear.  Left ipsilateral and contralateral acoustic reflex decay at 1000 Hertz were negative for retrocochlear pathology.  The VA examiner found word recognition scores to be excellent, bilaterally, when presented at an optimal loudness level.  The examiner diagnosed moderate sensorineural hearing loss at 4000 Hertz in the left ear.  The VA examiner stated that, "[s]ince the [V]eteran's discharge hearing test was within normal limits, bilaterally, the Veteran's current left ear hearing loss may be the result of unprotected left ear noise exposure while hunting."  The VA examiner concluded that because the Veteran's enlistment and discharge hearing test were within normal 

limits, bilaterally, and showed no significant change in hearing sensitivity during service, the Veteran's hearing loss was not caused by or a result of his military service.

In August 2007, the Veteran underwent another VA audiological examination.  The Veteran complained of hearing loss, and noted a history of military noise exposure on the flight line and due to weapons fire.  He denied occupational and recreational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
25
50

The pure tone threshold average was 25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Otoscopic examination, air conduction audiometry, immittance, speech recognition thresholds, and word recognition tests were all completed.  Responses were inconsistent with both positive and negative Stenger tests at 4000 Hertz and 6000 Hertz.  The VA examiner noted that final results were repeatable, but might have been slightly elevated.  Tympanometry was within normal limits, bilaterally, and probe left acoustic reflexes suggested normal middle ear function on the left side.  Speech recognition scores were noted to be excellent, bilaterally.  The examiner diagnosed moderate sensorineural hearing loss at 4000 Hertz in the left ear.  The VA examiner noted that inservice hearing evaluations revealed no significant change in hearing sensitivity between 500 and 6000 Hertz, bilaterally, and that hearing sensitivity was within normal limits with no threshold greater than 10 decibels between 500 and 6000 Hertz, bilaterally, at the time of discharge.  The VA examiner concluded that "[b]ilateral hearing loss is not caused by or a result of the [V]eteran's military service."

In July 2008, the Veteran underwent another VA audiological examination.  The Veteran complained of left ear hearing loss and noted a history of military noise 

exposure while working in close proximity to the flight line.  The Veteran also reported postservice recreational and occupational noise exposure such as hunting, ATV riding, lawn mowers, and pistol and AR-15 weapons qualification.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
40
60

The pure tone threshold average was 34 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The examiner diagnosed left ear mild sensorineural hearing loss at 3000 Hertz and moderate sensorineural hearing loss at 4000 Hertz.  The VA examiner noted that the Veteran's service treatment records revealed no significant decrease in hearing sensitivity.  After reviewing the Veteran's audiometric test history, his claims file, and his service treatment records, the VA examiner concluded that "acoustic trauma while in the military is not likely the cause of [the Veteran's] current hearing loss in his left ear."  The VA examiner explained that the Veteran's service treatment records showed normal hearing at enlistment and separation, with no significant decrease in hearing sensitivity at separation.  In addition, the VA examiner noted the 10-year span of time between the Veteran's separation from service and the first postservice documentation of hearing loss, with both occupational and recreational noise exposure occurring within that time.

In April 2011, the Veteran underwent another VA audiological examination.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a history of military noise exposure while serving on the flight line in the U.S. Marine Corps.  The Veteran denied any occupational noise exposure and indicated that he was an engineer working with routers and switches.  As for 

recreational noise exposure, he reported noise from hunting and lawn mower, but stated that hearing protection was used.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
35
60

The pure tone threshold average was 30 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner diagnosed a mild to moderately severe left ear sensorineural hearing loss at 3000 to 8000 Hertz.  The VA examiner noted that the Veteran's service treatment records revealed no significant decrease in hearing sensitivity.  After reviewing the Veteran's audiometric test history, his claims file, and his service treatment records, the VA examiner concluded that any left ear hearing loss was not caused by or a result of military service.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records showed left ear hearing within normal limits at 500 to 400 Hertz at both the enlistment and separation hearing tests.  In addition, the VA examiner further noted that no significant change in hearing sensitivity was shown during the Veteran's military service.  The examiner explained that according to the military, a standard threshold shift is defined as an average of 10 dB or greater shift at 2000, 3000, or 4000 Hertz; or a 15dB or greater shift at any single frequency at 1000, 2000, 3000 or 4000 Hertz; however, the Veteran's threshold shifts in the left ear between his entrance and exist examinations were 10 dB at 1000 Hertz, 0 dB at 2000 Hertz, 0 dB at 3000 Hertz, and 5 dB at 4000 Hertz.

The Board finds that the evidence of record does not support a finding of service connection for left ear hearing loss.  The medical evidence shows a current left ear hearing loss disability for VA purposes as defined under the provisions of 38 C.F.R. § 3.385.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Left ear hearing loss was not diagnosed within one year of service 

discharge and therefore, it may not be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is no medical evidence that the Veteran's current left ear hearing loss is related to his military service.  Service treatment records are negative for any complaints, treatments or findings of left ear hearing loss.

The Veteran has submitted his own lay statements in support of his contention that his current hearing loss is related to acoustic trauma that he experienced in service.  Despite the slight upward threshold shift in the 500, 1000, and 4000 Hertz frequencies between the entrance and separation, the Board cannot find that this represented any degree of hearing loss or the onset of a permanent hearing loss, in light of the April 2011 VA audiology examiner's findings and opinion.

As for there being an injury, the Veteran argues that he experienced inservice noise exposure associated with his service as an aviation supply clerk in the Marine Corps.  His statements are competent evidence that he was exposed to loud noise during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the Board has no reason to doubt the credibility of the Veteran's statements regarding military noise exposure.  Further, service connection for tinnitus is currently in effect based on military noise exposure.  However, there is no indication that such exposure resulted in any injury to the Veteran's hearing in his left ear.

The April 2011 VA examiner opined that the Veteran's current left ear hearing loss was not related to his military service.  In support of this opinion, the examiner stated that normal hearing was shown throughout military service and there was no significant threshold shift in the left ear over the course of service.  The examiner explained that the slight upward shift at 1000 and 4000 Hertz between service entrance and separation hearing tests were not considered a clinical threshold shift according to the military definition of standard threshold shift.  The Board therefore 

finds that no degree of hearing loss, or decrease in hearing acuity, was shown in the left ear during service.  As such, the evidence of record is not supportive of a finding that the Veteran incurred any left ear hearing loss during his active service.

To the extent that the Veteran asserts that his current left ear hearing loss is related to his active duty service, the Board finds that as a layman, his statements are not competent medical evidence on the etiology of this disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's inservice noise exposure led to his current left ear hearing loss is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions in this matter.  Espiritu, 2 Vet. App. at 494.  Moreover, substantial weight is given to the opinion of the April 2011 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran's current left ear hearing loss was a result of his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Disorder

In a January 2007 statement, the Veteran claimed that he was treated for a sinus disorder in service and that he continued to have difficulty with his sinus disorder since his discharge from military service.  He stated that he continued to have nosebleeds with no cause, drainage, and coughing-up phlegm.  

Service treatment records reflect that he complained of headache and frequent nosebleeds in July 1990.  An August 1990 service treatment report also noted an assessment of persistent epistaxis (nosebleed).  A December 1991 service treatment report noted a history cough, sore throat, and nasal congestion.  The impression was upper respiratory infection.  

Following his separation from service, a November 2001 private treatment report noted the Veteran's complaint of headache and dizziness, with nosebleeds.  The Veteran reported that he had nosebleeds two to three times a week for the previous two weeks.  The assessment was epistaxis, cephalgia (headache), and allergic rhinitis.

A March 2007 statement from the Veteran's wife indicates that the Veteran developed chronic nosebleeds.

The Veteran underwent a VA examination in April 2011.  The VA examiner stated that the claims file was reviewed.  The Veteran reported a problem of nosebleeds.  He related that spontaneous nose bleeding started during basic training in 1990 and continued to the current time although the frequency of the nosebleeds decreased.  He denied a history of surgery, trauma, neoplasm, nasal allergy, osteomyelitis, or sinusitis.  No current rhinitis or sinus symptoms were shown.  The examiner noted that there was no evidence of a sinus disease.  It was added that there were signs of nasal obstruction or any residuals of injury to the pharynx, including nasopharynx.  The diagnosis was a history of epistaxis that was likely due to dry air condition.  The examiner concluded that there was no evidence of disease or relationship to military service.

In a May 2012 written statement, the Veteran reported that he had nosebleeds throughout his childhood and was treated several times for nosebleeds during service.  He claimed that his nosebleeds occurred during strenuous activities.

While the service and post-service treatment records, as well as the lay statements of record, show the Veteran's intermittent complaints of nosebleeds, there is no evidence of record showing a currently diagnosed sinus disorder.

Specifically, the April 2011 VA examination did not reveal a diagnosis of sinus disorder.  The VA examiner noted that on clinical examination, there was no evidence of a sinus disease.  Nor do the findings of the VA sinus examination reflect any signs of a sinus disorder.

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a sinus disorder is not warranted.

The evidence indicates that the Veteran has experienced nosebleeds since childhood and during his military service, and the Board finds that the lay statements of record are competent and credible evidence for the presence of the Veteran's nosebleeds.  See Barr, 21 Vet. App. at 307.  However, there is no medical evidence that the Veteran has a currently diagnosed or identifiable underlying malady or condition of the sinus.  Accordingly, the preponderance of the evidence is against this claim for service connection and the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for a sinus disorder is not warranted.

Right Forearm and Elbow Disorder

The Veteran contends that his service-connected right hand disability is causing severe pain and numbness in his right elbow and forearm.

On his November 1989 enlistment examination, the Veteran reported a history of right forearm fracture in 1982 with a cast for five months.  A December 1990 examination reported a fracture of the right forearm with no deficit in 1986.  

Service treatment records dated from June 1992 through May 1993 reflect that the Veteran fractured the mid shaft of his right 5th metacarpal in June 1992 and experienced recurring fractures and complained of pain and stiffness.  He wore a right forearm cast for several months.  An August 1993 medical board report noted a diagnosis of delayed union status post open reduction with internal fixation and bone grafting of refracture of the 5th metacarpal.  As a result, the Veteran was medically discharged from service.

An October 1993 examination report noted a history of right forearm in splint for metacarpal fracture.

VA treatment reports dated from June to August 2007 show the Veteran's complaints of right forearm and elbow pain and ongoing physical therapy treatment.  December 2006 x-ray of the right forearm and elbow revealed no acute fracture or dislocation, focal lytic or sclerotic lesion, or significant periarticular erosions or destructive changes.

An August 2007 VA treatment reflects that the Veteran was referred for treatment of right elbow tendonitis and note a history of right forearm and humeral fracture when he was 12 years old.  The Veteran reported pain at rest in the posterior lateral elbow for the past two months, increased pain in the elbow with elbow flexion and extension, and numbness with weight bearing on the right forearm.

A VA joints examination was conducted in April 2011.  The VA examiner stated that the claims file was reviewed.  It was noted that the Veteran sustained an open fracture to the right 5th metacarpal in service while installing a helicopter engine.  The Veteran reported current pain and numbness in the right elbow and forearm.  The examiner opined that the Veteran's numbness in the right forearm was possibly due to nerve entrapment at the elbow and not related to the service-connected right hand injury.  In support of this opinion, the examiner noted that the Veteran's numbness radiated from the right elbow down the right forearm and did not radiate from the right hand.  It was also noted that the symptoms did not start until 20 years 

after the inservice injury.  The examiner therefore concluded that there was no relationship between the Veteran's service-connected right hand injury and the right elbow and forearm numbness.

In a May 2012 written statement, the Veteran asserted that tissue damage worsened during the surgeries to the right hand.  He claims that anytime a bone is broken there is almost always tissue damage along the nerve damage, which he believes is the cause of his right forearm and elbow numbness.

After reviewing the evidence of record, the Board finds that the evidence of record does not show that the Veteran's right forearm and elbow disorder is related to military service or to service-connected fracture of the right 5th finger status post open reduction and internal fixation, with loss of hand strength, bone fragment and numbness.  

The medical evidence of record shows a current diagnosis of right elbow tendonitis manifested by symptoms of pain and numbness in the right forearm and elbow.  See Degmetich, 104 F.3d at 1333.  However, although the Veteran's service treatment records reflect that the Veteran reported a history of a right forearm fracture prior to military service, no complaints, treatments, or diagnoses of right forearm or elbow disorder were shown in service.  To the contrary, the December 1990 examination report stated that no deficit was shown with regard to the reported fracture of the right forearm in 1986.

Furthermore, the Board finds that the medical evidence of record does not relate the Veteran's current right forearm and elbow disorder to his military service or to his service-connected fracture of the right finger.  See Colvin, 1 Vet. App. at 175.  The only medical evidence of record addressing the etiology of the Veteran's current right forearm and elbow disorder is the April 2011 VA examiner's opinion, which concluded that there is no relationship between the right elbow and forearm numbness and the Veteran's service-connected right hand injury.  In reaching this conclusion, the April 2011 VA examiner noted that the Veteran's numbness in the right forearm was possibly due to nerve entrapment at the elbow and not related to 

the service-connected right hand injury.  The examiner added that the Veteran's numbness radiated from the right elbow down the right forearm and did not radiate from the right hand and that the current symptoms did not start until 20 years after the right hand injury in service.

The Board considered the lay statements from the Veteran's friends and family attesting to the Veteran's constant complaints of right forearm and elbow pain and the effects of the problems on his daily living and occupational activities.  Although these statements are competent evidence of the Veteran's current right forearm and elbow symptoms, they do not relate to and therefore are not probative of the medical etiology or causation of his current right forearm and elbow disorder.

The Board also considered the Veteran's assertion that his right forearm and elbow numbness is caused by tissue damage along the nerve damage due to the broken bone in his right hand.  However, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for right forearm and an elbow disorder as secondary to the service-connected right hand disability.  Whether nerve damage in the right forearm and elbow is caused by the fracture of the Veteran's right 5th finger is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board finds that such question is a medical question that does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  To that effect, it is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of the Veteran's right forearm and elbow disorder.  Espiritu, 2 Vet. App. at 495.

Upon review and consideration of the medical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right forearm and elbow disorder, to include as secondary to service-connected fracture of the right 5th finger status post open reduction and internal fixation.  In reaching this decision the Board considered the 

doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a sinus disorder is denied.

Service connection for a right forearm and elbow disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


